Citation Nr: 1203656	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-31 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to January 7, 2010, and in excess of 20 percent for the period beginning January 7, 2010, for a thoracic spine disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 2000 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  For the period prior to June 17, 2009, the Veteran's thoracic spine disability was manifested by flexion limited to no less than 90 degrees and painful motion.  

2.  For the period beginning June 17, 2009, the Veteran's thoracic spine disability has been manifested by flexion limited to no less than 50 degrees and painful motion.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not higher, for the period beginning June 17, 2009, for a thoracic spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in August 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Thoracic spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Intervertebral disc syndrome can also be rated based on incapacitating episodes. Under these criteria, a 10 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In June 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that since his back surgery during active service, his back pain had become unbearable and that he had experienced back spasms.  He reported that his back pain was constant and that it was a 5 out of 10 in intensity.  The Veteran reported that he experienced painful flare-ups of his back disability, during which his back pain was an 8-9 out of 10 in intensity.  He reported that the flare-ups occurred 2-3 times per week and did not always have a precipitating event.  He reported that the flare-ups usually lasted for at least an hour and were relieved by medication and rest.  The Veteran reported that sometimes the pain radiated into his left hip area, but that it did not radiate into his legs or toes.  The Veteran reported that he took both Lortab and Tylenol Extra Strength as needed for pain with some relief.  The Veteran reported that he had not experienced any incapacitating episodes requiring physician prescribed bed rest in the last year.  He reported that if he stayed on his feet more than 4-5 hours a day, his left leg would go completely numb.  He reported that the right leg also went numb at times, but not as often as the left leg.  He reported that the numbness lasted approximately 3-4 hours, but that the feeling would return after he rested and that the numbness occurred approximately 3-4 times per week.  The Veteran denied any bowel or bladder impairment.  He reported that he was able to walk unaided and without assistive devices.  The Veteran reported that he was unable to engage in recreational activities, such as golf, as it caused his back pain to get worse.  The Veteran reported that he was unable to sit or stand for long periods of time, he was unable to pick up heavy items, and it took him longer to load things into the trucks at work because he had to use a dolly to complete the activity.  However, the Veteran denied losing any time at work as a result of his back disability. 

Upon physical examination, the Veteran was found to have an operative scar on the midline of the thoracic spine measuring 10 centimeters (cm) in length and 0.5 cm in width.  The examiner reported that the scar was superficial and well healed.  The scar was not painful and there was no functional limitation caused by the scar.  The Veteran's thoracolumbar spine range of motion measurements were as follows: flexion to 90 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 25 degrees.  There was pain on motion, but there was no additional limitation with repetitive use.  There was some mild kyphosis noted and the Veteran had tenderness in the thoracic and lower lumbar area.  There were no muscle spasms palpable, there was no muscle herniation, and there was no tissue loss or muscle injury.  The Veteran's gait was normal and he was able to take a few steps on his heels and toes.  He was able to do tandem, stand on one leg, and squat.  There was no muscle atrophy, muscle power was 4+/5 in the upper and lower extremities, deep tendon reflexes were normal, and sensation was intact to pin prick and vibration.  X-rays taken of the thoracic spine revealed severe dorsal kyphosis.  The examiner diagnosed degenerative disc disease (DDD) and kyphosis of the thoracic spine.  

In January 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced a "toothache" like pain between his shoulder blades that radiated to his belt line.  He reported that he experienced intermittent numbness in his left posterior shoulder area, his right buttocks, and the entire aspect of his left leg to his left ankle.  He reported that he experienced intermittent weakness in both hips and both knees.  The Veteran denied bowel and bladder dysfunction and erectile dysfunction.  The Veteran reported that he experienced daily flare-ups from unknown precipitating factors.  He reported that the pain decreased during a flare-up approximately 30 minutes after taking a Lortab and performing back stretches.  The examiner reported that the Veteran had not experienced any incapacitating episodes necessitating physician prescribed bed rest in the last 12 months.  The Veteran denied using any adaptive equipment and was independent with ambulation without an assistive device.  The Veteran reported that he could not sit for longer than one hour at a time, that he could not stand for longer than 30 minutes at a time, and that he could not walk further than one quarter of a mile at a time.  The Veteran reported that he avoided running altogether as a result of his back disability.  The Veteran reported that for the last one and a half years he has been employed full-time by a contractor to provide instruction to soldiers at Camp Shelby.  He reported that he only averaged approximately 25 hours of work per week.  He reported that his back disability affected his current job approximately once a week when he was required to demonstrate heavy equipment use to the soldiers.  He reported that he was no longer able to operate heavy equipment as a result of his back disability.  The Veteran reported that prior to his current job, he had worked for six months as a long haul truck driver, but stopped that job because he was unable to sit for more than two hours at a time and required frequent stops to relieve his back pain.  He reported that the stops decreased his work efficiency.  

Upon physical examination, the Veteran was found to have a 10 cm, well healed scar that was tender to palpation on the mid-thoracic spine.  There was no thoracic or lumbar paraspinal muscle tenderness.  Straight leg raising test was negative in both legs while seated.  Thoracolumbar spine range of motion measurements were as follows: flexion to 70 degrees, with grimacing at the end range which decreased to 50 degrees after repetition with continued grimacing at the end range; extension to 15 degrees with grimacing, which increased to 25 degrees after repetition with continued grimacing at the end range; left lateral flexion to 20 degrees with grimacing, which decreased to 15 degrees after repetition with continued grimacing throughout; right lateral flexion to 30 degrees with grimacing at the end range, which decreased to 25 degrees after repetition with continued grimacing at the end range; left lateral rotation to 30 degrees with grimacing at the end range, which decreased to 25 degrees with continued grimacing at the end range; and right lateral rotation to 30 degrees with grimacing at the end range, which decreased to 25 degrees after repetition with continued grimacing at the end range.  There was normal muscle bulk and sensation to light touch was intact in all extremities.  On manual muscle testing, strength was 5/5 except for giving way to resistance in bilateral shoulder extension, bilateral wrist extension, bilateral hip flexion, and bilateral knee extension.  Deep tendon reflexes were normal and symmetrical in both arms and both knees and were 1+ at both ankles.  The Veteran could perform a one legged stance on each leg, squat, and heel and toe walk.  The Veteran's gait was unaided and mildly antalgic with decreased weight shifting onto his left leg.  The examiner diagnosed thoracic spine DDD and mild thoracic kyphosis.  The examiner further noted that the DeLuca provisions could not be clearly delineated.  In this regard, the examiner noted that during a flare-up the Veteran could have an increase in back pain as well as further limitations in his truncal range of motion affecting his functional capacity and the examiner noted that the additional functional loss during a flare-up could not be estimated without speculation.

A review of the record shows that the Veteran has received treatment for his back disability from both the VA Medical Center and from private providers.  A review of the VA Medical Center treatment notes of record shows that the Veteran has periodically complained of back pain and that he has received epidural steroid injections for treatment of his back pain.  However, there are no range of motion measurements of record in the VA Medical Center treatment notes. 

A review of the private treatment notes of record again shows that the Veteran has complained of back pain.  Additionally, a review of the records shows that the Veteran has been noted to have palpable tenderness in his lumbosacral area and over the posterior facets.  The Veteran has also been noted to have diminished range of motion; however, thoracolumbar spine range of motion measurements are not of record.  

The Board finds that the Veteran is entitled to a 20 percent disability rating for his thoracic spine disability beginning June 17, 2009.  In this regard, the Board notes that this was the first time that VA received evidence indicating that the Veteran's thoracic spine disability had increased in severity.  The Veteran cannot be held accountable for the fact that he was not afforded a new VA examination until several months following the receipt of evidence indicating that he had begun to experience severe difficulty standing or walking for periods of time with worsening pain radiating down into his buttocks and both legs.  These symptoms were an indication that his thoracic spine disability had increased in severity.  Additionally, at his January 2010 VA examination, it was noted that the Veteran's flexion had decreased to 50 degrees.  Therefore, the Board finds that the severity of the Veteran's symptoms warrant a 20 percent disability rating for this period.  

The Board has considered assigning a higher disability rating for the period beginning June 17, 2009.  However, there is no evidence indicating that the Veteran experiences forward flexion of the thoracolumbar spine limited to 30 degrees or less or that he has favorable ankylosis of the entire thoracolumbar spine.  While the Veteran indicated that he experienced further diminished range of motion during a flare-up, he did not indicate that the range of motion was severely diminished and he reported that the symptoms began to abate approximately 30 minutes after taking a Lortab and completing back stretches.  Therefore, a disability rating in excess of 20 percent is not warranted for this period.  In so concluding, the Board has considered the Deluca factors discussed above.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

The Board has also considered assigning a higher disability rating for the period prior to June 17, 2009.  However, at his June 2008 VA examination, the Veteran was noted to have flexion to 90 degrees and there was no additional limitation of motion after repetition.  Additionally, while it was noted in the June 2008 VA examination report that the Veteran had kyphosis of the thoracic spine, there is no evidence suggesting that the kyphosis was severe enough as to result in an abnormal gait or abnormal spinal contour.  Therefore, a disability rating in excess of 10 percent for the period prior to June 17, 2009, is not warranted.  Again, in so concluding, the Board has considered the Deluca factors discussed above.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, for DDD based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experiences incapacitating episodes requiring physician prescribed bed rest and the Veteran has not reported experiencing any such incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, the Veteran has only complained of mild neurological symptoms that would not be severe enough to warrant a separate compensable disability rating.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the rating period.

Additionally, the Board notes that the Veteran was granted entitlement to a 10 percent disability rating for the surgical scar on his thoracic spine in a June 2010 Decision Review Officer (DRO) decision.  The effective date of that award was January 7, 2010, the day of his most recent VA examination.  The Board has considered assigning a disability rating for the Veteran's surgical scar prior to January 7, 2010; however, there is no indication that the Veteran's scar was painful prior to that date.  Therefore, the assignment of a disability rating for a tender scar prior to that date would be inappropriate.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Veteran has reported that once he switched professions from long haul trucking, he has been able to perform the majority of his job duties despite his back pain and there is no indication that the Veteran has had adverse employment action taken against him at work as a result of taking excessive leave because of his back pain.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of the disability ratings assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.




ORDER

The Board having determined that the Veteran's thoracic spine disability warrants a 20 percent disability rating, but not higher, for the period beginning June 17, 2009, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

A review of the medical evidence of record shows that the Veteran has been diagnosed with PTSD, depression, and attention deficit disorder (ADD) since his separation from active service.     

In light of the Court's decision and evidence of record showing that the Veteran has been treated for several mental health disabilities since his separation from active service, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include PTSD.

The Board notes that the Veteran has reported a PTSD stressor of being a first responder after the terrorist attack on the Pentagon on September 11, 2001.  In a July 2008 memorandum, VA confirmed the Veteran's stressor.  

In December 2008, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner diagnosed depression not otherwise specified (NOS) and ADD.  The examiner further noted that the Veteran did have some PTSD symptoms, but that the symptoms were resolving and that the Veteran had not endorsed any symptoms consistent with a diagnosis of PTSD.  

The Board finds that the examiner's statement is inconsistent.  First the examiner reported that the Veteran had some symptoms of PTSD, but then reported that he had not endorsed any symptoms consistent with PTSD.  

Additionally, the VA examiner reported that the Veteran had experienced a very stressful year and that his symptoms were primarily due to his divorce.  However, at his September 2011 Board hearing, the Veteran reported that he had continued to experience symptoms of depression and PTSD and that he felt his divorce was a result of his PTSD symptoms and not the cause of them.  

Also, a review of the record shows that the Veteran has received mental health treatment at the VA Medical Center.  A review of the VA Medical Center treatment notes shows that the Veteran has in fact been diagnosed with PTSD.  The Board notes that there is no indication from the records that the diagnosis was made in accordance with DSM-IV criteria; however, the December 2008 VA examiner failed to comment on the diagnosis, to include the adequacy of such.  

For these reasons, the Board finds that the December 2008 VA examination report is inadequate for adjudication purposes.  Therefore, the Board finds that the Veteran should be afforded another VA examination in order to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  

Additionally, current treatment records should be obtained before a decision is rendered with respect to this issue. 

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of any currently present psychiatric disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and the review of the claims files, the examiner should provide an opinion with respect to each acquired psychiatric disability currently present as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include the confirmed PTSD stressor identified above. 

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


